S^'/S'
                               ELECTRONIC RECORD




COA #      07-13-00355-CR                        OFFENSE:        22.021


           Ronnie Mack Barnard v. The State
STYLE:     ofTexas                               COUNTY:         McLennan

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    54th District Court


DATE: 04/08/2015                 Publish: NO     TC CASE #:      2013-631-C2




                        IN THE COURT OF CRIMINAL APPEALS


          Ronnie Mack Barnard v. The State of
STYLE:    Texas                                       CCA#:             S1U->S
         APPBL/At/7-^                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE:     Ogfa/lO/jr                                  SIGNED:                          PC:_

JUDGE:    £^{L^,^-                                    PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD